Case 2:18-cv-10735-PDB-EAS ECF No. 122 filed 04/16/19        PageID.3731   Page 1 of 28




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

     TARA EDWARDS,                           Civil Action No.: 18-10735
                                             Honorable Paul D. Borman
                                Plaintiff,   Magistrate Judge Elizabeth A. Stafford

     v.

     SCRIPPS MEDIA, INC. d/b/a
     WXYZ-TV,

                            Defendant.

 ______________________________/

           OPINION AND ORDER GRANTING IN PART AND
  DENYING IN PART MOTION FOR PROTECTIVE ORDER [ECF NO. 110]


          I.     Introduction

               Defendant Scripps Media, Inc. moves for a protective order to quash

 or modify Plaintiff Tara Edwards’ notice of deposition under Federal Rule of

 Civil Procedure 30(b)(6).1 The Court held a hearing on April 11, 2019. The

 Court grants in part and denies in part defendant’s motion and orders

 defendant to designate a Rule 30(b)(6) witness to answer questions about

 these topics:



 1
   The Honorable Paul D. Borman referred all pretrial matters excluding
 dispositive motions to the undersigned for hearing and determination.
 [ECF No. 84].
Case 2:18-cv-10735-PDB-EAS ECF No. 122 filed 04/16/19   PageID.3732   Page 2 of 28




     WXYZ’s policies and procedures about anti-harassment,
      retaliation, inappropriate communications, progressive
      discipline, effective remedies, performance management and
      open-door communications from 2015 to 2016, and the
      application of those policies to her complaint. Questions about
      the application of those policies more generally or to other
      complaints are not allowed.

     Defendant’s knowledge of the facts and findings from the 2015
      investigation about Malcom Maddox.

     Defendant’s consideration of potential remedial measures in
      response to Edwards’ complaint and the investigation of that
      complaint.

     The facts underlying defendant’s answer and affirmative
      defenses.

    II.     Background

          Plaintiff claims that Malcolm Maddox sexually harassed her and

 spread false and perverse sexual rumors about her; that she formally

 complained about the harassment and misconduct in January 2015; that

 defendant investigated her report of sexual harassment, silenced her,

 imposed insufficient and undisclosed disciplinary action on Maddox, and

 then promoted Maddox; that defendant’s ineffective and inadequate

 punishment of Maddox led others to believe that the rumors he had spread

 about her were true; and that as a result of the above, she was

 constructively discharged on December 31, 2016. [ECF No. 1; ECF No.

 60, PageID.1891-94]. Plaintiff states that defendant reopened the

                                        2
Case 2:18-cv-10735-PDB-EAS ECF No. 122 filed 04/16/19     PageID.3733    Page 3 of 28




 investigation in December 2017 after Rev. W.J. Rideout III (a local pastor

 and activist) made public accusations against Maddox related to his

 (Maddox’s) harassment of plaintiff, and that Maddox then admitted to

 exercising poor judgment and engaging in inappropriate communication

 with coworkers. [Id.] When plaintiff filed her lawsuit in March 2018,

 Maddox was still employed with defendant, but he soon fired after an

 attorney-led investigation. [Id.].

       Plaintiff sues defendant under Michigan’s Elliott-Larsen Civil Rights

 Act, M.C.L. § 37.2101, et seq. Count I alleges sexual harassment, hostile

 work environment and constructive discharge; Count II alleges sexual

 discrimination; and Count III alleges retaliation. [Id.]. At a hearing, plaintiff

 clarified that, for Count II, she is not alleging that she was treated differently

 than similarly-situated men. [ECF No. 60, PageID.1891-94]. For her Count

 III retaliation claim, she alleges that defendant did not provide her with

 anchor opportunities or promote her career, and that her schedule was

 switched. [ECF No. 1; ECF No. 60, PageID.1891-94].

       Plaintiff requests an award of lost wages, compensatory damages

 and exemplary damages. [Id.]. Although her complaint refers to punitive

 damages, her attorney later said that that was a mistake, as punitive

 damages are unavailable under Elliott-Larsen. [Id.]. He also stated that

                                         3
Case 2:18-cv-10735-PDB-EAS ECF No. 122 filed 04/16/19   PageID.3734   Page 4 of 28




 her emotional distress damages are not garden variety; she alleges

 suffering from panic attacks. [Id.].

       Defendant asserts that it conducted a thorough investigation of

 plaintiff’s complaint when it was first made in January 2015, and suspended

 Maddox without pay for two-weeks. [ECF No. 38, PageID.1109-13]. It

 notes that it can be held liable for hostile environment sexual harassment

 only if it failed to adequately investigate or take prompt and appropriate

 remedial action. [Id., PageID.1107 (citing Chambers v. Trettco, Inc., 463

 Mich. 297, 311–12 (2000)). Defendant states that neither plaintiff nor any

 other employee complained that Maddox engaged in further sexual

 harassment after the suspension, and that plaintiff stated at the time of her

 resignation in December 2016 that she wanted to spend more time with her

 family. [ECF No. 23, PageID.449]. Defendant also alleges that plaintiff

 obtained a new job at nearly the same salary almost immediately after she

 resigned from WXYZ. [Id., PageID.464]. And it notes that Rev. Rideout did

 not mention plaintiff by name when he made his public accusations about

 Maddox and that plaintiff denies having anything to do with Rideout’s press

 conference. [ECF No. 88, PageID.2763].

       At the April 11 hearing, defendant noted that the parties have

 engaged in exhaustive discovery, including 14 depositions and defendant’s

                                        4
Case 2:18-cv-10735-PDB-EAS ECF No. 122 filed 04/16/19   PageID.3735   Page 5 of 28




 responses to 85 requests for production of documents. Earlier, the Court

 granted plaintiff’s motion to require defendant conduct a keyword search of

 emails from ten custodians and permitted plaintiff to take 15 depositions

 (fewer than her request of 25). [ECF No. 72, PageID.2203-04]. Among

 those deposed were Ericka Storrs, a human resources officer who

 conducted the 2015 investigation after plaintiff complained; Michelle

 Zachay, the current human resources officer, whose deposition lasted

 seven hours; Eduardo Fernandez, the general manager who decided not to

 terminate Maddox in 2015 and explained in a ten-hour deposition why he

 chose instead to impose a two-week suspension without pay [see ECF No.

 121-3, PageID.3728-30]; news director David Manney [see ECF No. 110-

 11]; and station manager David Murri [see ECF No. 94-8].

       Near the end of the discovery period, Edwards noticed the deposition

 of a corporate representative under Rule 30(b)(6) on these subjects:

    1. WXYZ’s policies and procedures concerning anti-harassment,
       equal employment opportunity, sexual harassment and
       retaliation, as well as the complaint and investigative process
       concerning same from 2014 to 2018. This topic is limited to the
       general application of these policies and procedures, not their
       specific application in any other matter, and their application in
       this matter.

    2. WXYZ’s policies and procedures relating to inappropriate
       communications or conduct, complaints of inappropriate
       communications or conduct, and investigations of inappropriate
       communications or conduct from 2014 to 2018. This topic is
                                       5
Case 2:18-cv-10735-PDB-EAS ECF No. 122 filed 04/16/19    PageID.3736     Page 6 of 28




       limited to the general application of these policies and
       procedures, not their specific application in any other matter,
       and their application in this matter.

    3. WXYZ’s Performance Management Policies from 2014 to 2018.
       This topic is limited to the general application of these policies,
       not their specific application in any other matter, and their
       application in this matter.

    4. WXYZ’s progressive disciplinary policies, “Progressive
       Disciplinary Toolkit,” corrective action policies, and dismissal
       policies from 2014 to 2018. This topic is limited to the general
       application of these policies, not their specific application in any
       other matter, and their application in this matter.

    5. WXYZ’s policies and procedures relating to consideration of
       effective remedial actions taken in response to harassment
       investigations, retaliation investigations, and investigations
       concerning inappropriate communications or conduct from 2014
       to 2018. This topic is limited to the general application of these
       policies, not their specific application in any other matter, and
       their application in this matter.

    6. WXYZ’s "Open door Communication" policies from 2014 to
       2018. This topic is limited to the general application of these
       policies, not their specific application in any other matter, and
       their application in this matter.

    7. WXYZ’s Technology Policies from 2014 to 2018. This topic is
       limited to the general application of these policies, not their
       specific application in any other matter, and their application in
       this matter.

    8. WXYZ’s record retention policies as it relates to the
       preservation of emails, text messages, call logs and other data
       stored on company issued cell phones and company’s email
       server from 2014 to 2018. This topic is limited to the general
       application of these policies, not their specific application in any
       other matter, and their application in this matter.

                                        6
Case 2:18-cv-10735-PDB-EAS ECF No. 122 filed 04/16/19    PageID.3737   Page 7 of 28




    9. WXYZ's Equipment Policy from 2014 to 2018. This topic is
       limited to the general application of these policies, not their
       specific application in any other matter, and their application to
       Malcom Maddox.

    10. The compensation structure of WXYZ's Anchors from 2014 to
        present.

    11. Defendant's knowledge of the facts and findings from the 2015
        investigation concerning Malcom Maddox.

    12. Defendant's consideration of potential remedial measures
        taken in response to complaints and non-privileged
        investigations concerning Malcolm Maddox.

    13. All complaints and/or non-privileged investigations concerning
        Malcom Maddox throughout the duration of his employment
        with WXYZ.

    14. The non-privileged facts, considerations, and discussions
        leading up to and surrounding Malcom Maddox's termination.

    15. Defendant’s discovery responses, including the search
        conducted to determine what responsive documents exist, and
        collection of responsive documents to the following discovery
        requests : Plaintiff's First Request for Production, Request No.:
        18 and 22 (as they relate to responsive documents concerning
        Malcom Maddox), 20, 21, 24, 25, 30, 31, 32, 33, 35,36, 39, 40,
        42, 43, 44, 47; Plaintiff's Second Request for Production,
        Request No.: 16. This topic, as with all other topics, specifically
        excludes any attorney-client and/or work product protected
        conversations.

    16. The facts underlying, and evidence supporting, all denials of
        any factual allegation in Plaintiff's Complaint as set forth in
        Defendant's Answer. This topic, as with all other topics,
        specifically excludes any attorney-client and/or work product
        protected conversations.



                                        7
Case 2:18-cv-10735-PDB-EAS ECF No. 122 filed 04/16/19   PageID.3738   Page 8 of 28




    17. The facts underlying, and evidence supporting, Defendant's
        Answer and affirmative defenses. This topic, as with all other
        topics, specifically excludes any attorney-client and/or work
        product protected conversations.

    18. General description of WXYZ' s legal hold process including all
        details of that policy and specific steps that were taken in this
        case to implement the hold. This topic, as with all other topics,
        specifically excludes any attorney-client and/or work product
        protected conversations.

    19. Defendant's electronic discovery searches and responses to
        this matter, which includes:

          a. Method of collecting ESI for review, including whether the
             method preserved all relevant metadata intact;
          b. Chain of custody tracking from origination to destination;
          c. How the discovery collection process was managed and
             conducted - i.e., was there custodian self-collection being
             performed;
          d. Methods used to cull the ESI prior to review;
          e. Process for testing and refining the search terms used as
             well [sic] any testing or sampling conducted on ESI not
             retrieved;
          f. Methods to conduct review of the ESI including review
             application(s) used and workflow associated with the
             review process;
          g. Use of technology to assist with the review, such as
             clustering, predictive coding and near-duplicate
             identification;
          h. Personnel employed to conduct ESI review, including
             their qualifications, experience, and training;
          i. Methodology for organizing and verifying the production,
             including confirmation of file counts and spot checks of
             produced files for content;
          j. The total volume of ESI collected, reviewed, and
             produced.




                                       8
Case 2:18-cv-10735-PDB-EAS ECF No. 122 filed 04/16/19     PageID.3739   Page 9 of 28




 [ECF No. 110-6]. The notice also directed the corporate representative to

 bring “[a]ny and all documents reviewed in preparation for this deposition.”

 [Id.]. Defendant argues that these topics are irrelevant, duplicative,

 overbroad and not proportional, and that they request information protected

 by the attorney-client privilege. Plaintiff responds that the topics are stated

 with reasonable particularity and that they are not duplicative because only

 a Rule 30(b)(6) motion will bind the corporation.

    III.     Analysis

                                          A.

           A Rule 30(b)(6) notice “must describe with reasonable particularity

 the matters for examination,” and the deponent “must testify about

 information known or reasonably available to the organization.” Id. “The

 test for reasonable particularity is whether the request places the party

 upon reasonable notice of what is called for and what is not.” Alvey v.

 State Farm Fire & Cas. Co., No. 517CV00023TBRLLK, 2018 WL 826379,

 at *7 (W.D. Ky. Feb. 9, 2018) (citation and internal quotation marks

 omitted). Some courts construe “reasonable particularity” as requiring a

 notice of deposition under Rule 30(b)(6) to identify topics with “painstaking

 specificity.” Georgia-Pac. Consumer Prod., LP. v. NCR Corp., No. 1:11-

 CV-483, 2015 WL 11236844, at *1 (W.D. Mich. Feb. 23, 2015). Plaintiff

                                          9
Case 2:18-cv-10735-PDB-EAS ECF No. 122 filed 04/16/19     PageID.3740   Page 10 of 28




  challenges this construction, but there is no dispute that topics must be

  stated with enough specificity to allow the corporation to designate and

  prepare a representative to testify. See Alvey, 2018 WL 826379 at *7

  (W.D. Ky. Feb. 9, 2018) (finding that the corporate defendant could not

  “reasonably designate and prepare a corporate representative to testify on

  its behalf regarding these broad lines of inquiry.”).

        A Rule 30(b)(6) witness differs from a “mere corporate employee”

  because, unlike an individual witness, the testimony of a Rule 30(b)(6)

  witness represents the knowledge of the corporation and testimony under

  the rule binds the corporation. White v. Wal-Mart Stores E., L.P., No.

  518CV00034TBRLLK, 2018 WL 5083891, at *3 (W.D. Ky. Oct. 18, 2018);

  Majestic Bldg. Maint., Inc. v. Huntington Bancshares Inc., No. 2:15-CV-

  3023, 2018 WL 3358641, at *12 (S.D. Ohio July 10, 2018). A Rule 30(b)(6)

  witness is obligated to become educated to the extent possible about the

  identified topics, although perfection is not expected. White, 2018 WL

  5083891 at *3. So, ordinarily, “prior deposition testimony from individual

  fact witnesses does not relieve a corporation ‘from designating a corporate

  spokesperson in response to a Rule 30(b)(6) notice of deposition.”

  Majestic Bldg. Maint., 2018 WL 3358641 at *12.




                                         10
Case 2:18-cv-10735-PDB-EAS ECF No. 122 filed 04/16/19    PageID.3741   Page 11 of 28




        There are exceptions. For example, a party may avoid presenting a

  Rule 30(b)(6) witness if, when responding to a deposition notice, the party

  clearly states that it intends for its employees’ prior deposition testimony to

  represent the testimony of the corporation. Id. This intent must be clear

  enough so that the “opposing counsel (and, if necessary, the Court) can

  evaluate whether the prior testimony is sufficiently on point to make a

  subsequent deposition superfluous.” Id. (citations and internal quotation

  marks omitted). A corporation may also show that the record is fully

  developed on a topic so that the Rule 30(b)(6) topic is “unreasonably

  duplicative and cumulative.” White, 2018 WL 5083891 at *4.

        And because Rule 30(b)(6) is intended to streamline discovery, a

  court can consider if the deposition would be used inefficiently “as a catch-

  all technique to reexamine at the end of discovery the universe of

  information an adversary has produced during the discovery period ... so

  that the burden on Defendant of designating and preparing a witness would

  almost certainly outweigh the benefit to Plaintiff.” Prasad v. George

  Washington Univ., 323 F.R.D. 88, 99 (D.D.C. 2017) (citation omitted).

        Other rules of discovery require a court to consider whether a Rule

  30(b)(6) deposition would be cumulative, duplicative, unreasonably

  burdensome, and disproportionate to the needs of the case. First, Federal

                                        11
Case 2:18-cv-10735-PDB-EAS ECF No. 122 filed 04/16/19    PageID.3742   Page 12 of 28




  Rule of Civil Procedure 26(b)(1) applies to Rule 30(b)(6) cases. Alvey v.

  State Farm Fire & Cas. Co., No. 517CV00023TBRLLK, 2018 WL 826379,

  at *2–3 (W.D. Ky. Feb. 9, 2018). Under Rule 26(b)(1), “Parties may obtain

  discovery regarding any nonprivileged matter that is relevant to any party’s

  claim or defense,” except that the Court must consider proportionality

  factors, including “the importance of the issues at stake in the action, the

  amount in controversy, the parties’ relative access to relevant information,

  the parties’ resources, the importance of the discovery in resolving the

  issues, and whether the burden or expense of the proposed discovery

  outweighs its likely benefit.” Rule 26(b)(1) was amended in 2015 to

  “encourage judges to be more aggressive in identifying and discouraging

  discovery overuse.” Rule 26, Advisory Committee Notes (2015).

        Rule 26(b)(2)(C) also requires, in relevant part, that the Court limit

  discovery otherwise allowed if “(i) the discovery sought is unreasonably

  cumulative or duplicative, or can be obtained from some other source that

  is more convenient, less burdensome, or less expensive” or “(ii) the party

  seeking discovery has had ample opportunity to obtain the information by

  discovery in the action.” This rule likewise applies to a Rule 30(b)(6)

  deposition notice. Alvey, 2018 WL 826379 at *3.




                                        12
Case 2:18-cv-10735-PDB-EAS ECF No. 122 filed 04/16/19    PageID.3743   Page 13 of 28




        Finally, Rule 26(c)(1) allows a party to move for a protective order to

  protect it from “annoyance, embarrassment, oppression, or undue burden”

  arising out of a discovery request.” Plaintiff emphasizes that Rule 26(c)(1)

  requires a showing of “good cause,” supported by specific facts showing a

  defined and serious injury. See Nix v. Sword, 11 F. App’x 498, 500 (6th

  Cir. 2001). But neither Rules 26(b)(1) nor 26(b)(2) requires such a showing

  and, in fact, Rule 26(b)(2) allows a court to limit discovery on its own

  motion. Rule 30(b)(6) also incorporates a “reasonable particularity”

  requirement without stating that an objection must show “good cause” as

  defined by Rule 26(c)(1). Thus, relying on Rule 26(b)(1), Rule 26(b)(2) and

  Rule 30(b)(6), courts have quashed or limited Rule 30(b)(6) depositions

  with no reference to Rule 26(c)(1). See, e.g., Alvey, 2018 WL 826379;

  Smith v. Old Dominion Freight Line, Inc., No. 3:15-CV-560-CRS, 2017 WL

  2371825, at *8 (W.D. Ky. May 31, 2017).

                                        B.

                 1. Modification of Questions About Policies

        Defendants argue that questions one to nine on plaintiff’s notice were

  vague, overbroad, irrelevant and not proportional to the needs of the case

  because they did not request only the application of various policies to the

  2015 Maddox investigation, but also about the general application of those

                                        13
Case 2:18-cv-10735-PDB-EAS ECF No. 122 filed 04/16/19    PageID.3744   Page 14 of 28




  policies over a five-year period (2014 to 2018). The Court has already

  ruled that other allegations of discrimination or sexual harassment, except

  those alleged against Maddox, are irrelevant to the claims and defenses

  here. [ECF No. 72, PageID.2205]. And defendant “cannot reasonably

  designate and prepare a corporate representative to testify on its behalf”

  about the general application of all of the specified policies over a five-year

  period. Alvey, 2018 WL 826379 at *7.

        Plaintiff cites Murphy v. Kmart Corp., 255 F.R.D. 497, 509 (D.S.D.

  2009), as holding that a Rule 30(b)(6) deposition notice requiring business

  plans about retention and termination for over a five-year span was not

  temporally overbroad. But Rule 26(b)(1) has been narrowed since Murphy;

  the rule now allows only discovery of evidence that is relevant to the

  specific claims and defenses at issue.2 The specific claims here are sexual

  harassment and retaliation under Elliott-Larsen. Defendant can be liable

  for the sexual harassment only if it failed to adequately investigate or take

  prompt and appropriate remedial action after plaintiff complained in 2015.

  Chambers, 463 Mich. at 311–12. Plaintiff resigned from defendant in 2016



  2
   See Cole’s Wexford Hotel, Inc. v. Highmark Inc., 209 F.Supp.3d 810
  (W.D. Pa. 2016) (describing the narrowed scope of discovery after the
  2015 amendments to Rule 26(b)(1)). Rule 26(b)(1) formerly allowed
  discovery relevant to the “subject matter involved in the action.” Id. at 823.
                                       14
Case 2:18-cv-10735-PDB-EAS ECF No. 122 filed 04/16/19     PageID.3745   Page 15 of 28




  and any relevant retaliation would have occurred before her resignation.

  Any policies before 2015 and after 2016 are irrelevant.

        The Court agrees with defendant that a Rule 30(b)(6) deposition

  about its policies is likely duplicative and that plaintiff has had ample

  “opportunity to obtain the information by discovery in the action.” Rule

  26(b)(2). Plaintiff already has copies of most of the written policies. [See

  ECF No. 119-4 to 119-10]. She has deposed two human resources officers

  (including the one who investigated her complaint), the general manager,

  news director and station manager, and had the opportunity to ask these

  witnesses about the policies and their application to her complaint against

  Maddox. And plaintiff has served a “catch-all” Rule 30(b)(6) notice to

  “reexamine at the end of discovery the universe of information” defendant

  has produced during discovery. Prasad, 323 F.R.D. at 99. But, as plaintiff

  notes, the prior testimony from the individual fact witnesses does not

  relieve defendant from its obligation to designate a witness under Rule

  30(b)(6). Majestic Bldg. Maint., 2018 WL 3358641 at *12.

        Defendant’s authority does not persuade the Court otherwise. Some

  language of Snoddy v. City of Nacogdoches, 98 F. App’x 338, 340 (5th Cir.

  2004), appears to be on-point, but the plaintiff in that case was also

  seeking to take the Rule 30(b)(6) deposition after discovery had closed.

                                         15
Case 2:18-cv-10735-PDB-EAS ECF No. 122 filed 04/16/19    PageID.3746    Page 16 of 28




  And in Versata Software v. Internet Brands, Inc., No. 11-MC-50844, 2011

  WL 4905665, at *2 (E.D. Mich. Oct. 14, 2011) and Convertino v. U.S. Dep’t

  of Justice, No. 07-CV-13842, 2008 WL 4104347, at *9 (E.D. Mich. Aug. 28,

  2008), the subpoenas at issue were directed at nonparties.

        Defendant argues that Majestic Bldg. Maint. stated that a party can

  designate a prior deposition as the testimony of the corporation under Rule

  30(b)(6). Majestic Bldg. Maint., 2018 WL 3358641 at *12. But that

  designation had to be made in response to the deposition notice, and it had

  to be clear enough that the “opposing counsel (and, if necessary, the

  Court) can evaluate whether the prior testimony is sufficiently on point to

  make a subsequent deposition superfluous.” Id. (citations and internal

  quotation marks omitted). Here, defendant has designated no specific

  depositions as being the testimony of the corporation, nor specified the

  portions of deposition testimony it alleges are sufficiently on point.3




  3
    In a footnote, defendant stated, “If the Court were to refuse to quash
  these topics, WXYZ would likely designate prior testimony in lieu of forcing
  witnesses to appear for second, duplicative depositions.” [ECF No. 110,
  PageID.3235 n. 3]. The Court offers no opinion about the timeliness of any
  future efforts to designate prior deposition testimony as being that of the
  corporation.
                                          16
Case 2:18-cv-10735-PDB-EAS ECF No. 122 filed 04/16/19   PageID.3747   Page 17 of 28




              2. Rejection of Question about Anchor Compensation

        Plaintiff’s proposed topic about the compensation structure of WXYZ

  anchors from 2014 to the present is relevant to a claim: she alleges that

  she was retaliated against by being denied “anchor opportunities.” [ECF

  No. 60, PageID.1892]. As a reporter, plaintiff had served sometimes as a

  fill-in anchor. [ECF No. 110-9, PageID.3291-92; ECF No. 110-10,

  PageID.3297]. Those fill-in jobs did not entitle her to anchor compensation.

  So the compensation structure of the anchors would not be relevant even if

  Maddox’s or defendant’s actions caused her to lose fill-in anchor

  opportunities. But plaintiff also claims that she would have eventually been

  promoted to a full-time anchor.

        Plaintiff must show that she would have been promoted to anchor but

  for her complaint. Marotta v. Ford Motor Co., 119 F. Supp. 3d 676, 695

  (E.D. Mich. 2015). As a reporter for defendant, plaintiff’s last assignment

  as a fill-in anchor was in February 2014, nearly a year before her complaint

  against Maddox. [ECF No. 110-9, PageID.3292; ECF No. 110-10,

  PageID.3297, 3300-01]. Plaintiff also testified that she never applied for a

  promotion to anchor because there were no openings. [ECF No. 110-10,

  PageID.3303-06]. And news director David Manney testified that




                                       17
Case 2:18-cv-10735-PDB-EAS ECF No. 122 filed 04/16/19    PageID.3748    Page 18 of 28




  promotions from reporter to anchor in the Detroit market were “pretty rare.”

  [ECF No. 110-11, PageID.3309-10].

        On these facts, plaintiff is merely speculating that she would have

  become an anchor, and be compensated as one, but for her complaint

  against Maddox. So discovery about the anchor compensation structure is

  not important to resolve the issues, and the burden of having defendant

  prepare a witness to testify about it outweighs the likely benefit. Under

  Rule 26(b)(1), the Court rejects this topic.

           3. Questions About the Facts Known to Defendant and the
                           Remedies it Chose in 2015


        Defendant argues that plaintiff’s questions about the 2015

  investigation are overbroad and duplicative. The Court agrees that the

  questions are duplicative, but as noted, plaintiff is entitled to have a Rule

  30(b)(6) deposition to bind the corporation. Majestic Bldg. Maint., 2018 WL

  3358641 at *12. And the topic of the facts known to defendant is not

  overbroad; “courts have consistently held ‘that a Rule 30(b)(6) notice of

  deposition that seeks the factual bases for another party’s claims or

  defenses is proper.’” Id., (quoting Smith v. Gen. Mills, Inc., No. C2 04-705,

  2006 WL 7276959, at *3 (S.D. Ohio Apr. 13, 2006)).




                                        18
Case 2:18-cv-10735-PDB-EAS ECF No. 122 filed 04/16/19      PageID.3749    Page 19 of 28




        The Court has, however, removed from the topic plaintiff’s request for

  all facts underlying any denials to plaintiff’s factual allegations. Plaintiff

  alleges many facts about Maddox for which defendant cannot be held

  liable. As noted, defendant can be held liable only if it failed to adequately

  investigate or remedy plaintiff’s complaint. Chambers, 463 Mich. at 311–12.

  The factual claims addressing that issue will be sufficiently addressed by a

  Rule 30(b)(6) witness who testifies about defendant’s knowledge of the

  facts and findings from the 2015 investigation; its consideration of potential

  remedial measures in response to plaintiff’s complaint and the

  investigation; and the facts underlying defendant’s answer and affirmative

  defense.

             4. Requests to Specify Evidence and Produce Documents

        The Court rejects plaintiff’s request that the witness identify all

  evidence in support of is factual allegations and produce “any and all

  documents reviewed in preparation for this deposition.” [ECF No. 110-6].

  These requests would require defendant to duplicate the discovery that it

  has already produced in response to the 85 requests for production of

  documents, the other 14 depositions and the answers to interrogatories.

  Plaintiff wants to turn over every rock to find every possible piece of

  evidence, but “[t]he Federal Rules of Civil Procedure do not require

                                          19
Case 2:18-cv-10735-PDB-EAS ECF No. 122 filed 04/16/19    PageID.3750      Page 20 of 28




  perfection or guarantee that every possible responsive document will be

  found and/or produced.” Zest IP Holdings, LLC v. Implant Direct Mfg., LLC,

  No. CIV. 10-0541-GPC WVG, 2013 WL 6159177, at *10 (S.D. Cal. Nov. 25,

  2013), adopted in part, No. 10CV541-GPC WVG, 2014 WL 6851607 (S.D.

  Cal. June 16, 2014). Under Rule 26(b)(2), the Court denies plaintiff’s

  duplicative and cumulative request for defendant to identify evidence and

  produce documents.

        Plaintiff’s deposition notice also fails to state the documents

  requested with reasonable particularity. Rule 30(b)(2) allows a deposition

  notice to include a request for production of documents, but refers to

  Federal Rule of Civil Procedure 34, thus triggering Rule 34’s procedural

  requirements. Olmstead v. Fentress Cty., Tennessee, No. 2:16-CV-00046,

  2018 WL 6198428, at *4 n. 1 (M.D. Tenn. Nov. 28, 2018); Nozinich v.

  Johnson & Johnson, Inc., No. 09-02105-DKV, 2011 WL 13124086, at *2

  (W.D. Tenn. Apr. 4, 2011). Rule 34(b)(1)(A) states that a document

  request “must describe with reasonable particularity each item or category

  of items to be inspected.” Plaintiff’s request for the deponent to bring “any

  and all documents” reviewed in preparation of the deposition fails the

  reasonable particularity requirement. And plaintiff’s broad request would

  include documents covered by work-product or attorney-client privilege,

                                        20
Case 2:18-cv-10735-PDB-EAS ECF No. 122 filed 04/16/19   PageID.3751    Page 21 of 28




  and defendant would have to specify each item and category of item to

  which it objected. Rule 34(b)(2)(B) & (C). Again, this would be duplicative

  of defendant’s prior responses and objections to requests for production of

  documents.

               5. Request for Testimony About Other Investigations
                     Against Maddox, and for Facts Leading to
                           Maddox’s Termination in 2018


        Plaintiff requested as a topic “[a]ll complaints and/or non-privileged

  investigations concerning Malcom Maddox throughout the duration of his

  employment with WXYZ.” [ECF No. 110-6, PageID.3282]. This topic has

  little relevance to this case unless WXYZ was aware of other sexual

  harassment complaints against Maddox before the 2015 investigation; a

  prior complaint could have affected the remedy defendant chose in

  response to plaintiff’s complaint. Defendant has asserted that no other

  employee complained that Maddox sexually harassed her, and that the

  only investigations of alleged misconduct against Maddox took place in

  2015 and after Rev. Rideout’s 2017 allegations. [See ECF No. 60,

  PageID.1940-41]. And the Court has ruled that the post-2015 investigation

  materials are protected by attorney-client and work-product privileges.

  [ECF No. 72, PageID.2202; ECF No. 79, PageID.2444-47].



                                        21
Case 2:18-cv-10735-PDB-EAS ECF No. 122 filed 04/16/19         PageID.3752   Page 22 of 28




           When asking the designated deponent about defendant’s knowledge

  of the facts and findings from the 2015 investigation, plaintiff may ask if

  defendant was aware of any complaints or investigations about Maddox at

  the time of that investigation and when it decided on a remedy. The Court

  otherwise rejects the “other investigations” topic.

           Plaintiff also listed as a topic “[t]he non-privileged facts,

  considerations, and discussions leading up to and surrounding Malcom

  Maddox’s termination.” [ECF No. 110-6, PageID.3282]. The Court already

  ruled that defendant’s 2017 and 2018 investigations are privileged, except

  that it had to disclose the identity of any witness its attorneys interviewed

  during that period. [ECF No. 47, PageID.1614-15; ECF No. 60,

  PageID.1972-73; ECF No. 72, PageID.2202; ECF No. 79, PageID.2444-

  47]. The Court will not compel defendant to designate a witness for this

  topic.

            6. Requests for “Discovery about Discovery,” and Technology
                             and Record Retention Policies


           Plaintiff requests that a witness be designated to testify about

  defendant’s discovery responses, including any searches it conducted;

  “WXYZ’s legal hold process including all details of that policy and specific

  steps that were taken in this case to implement the hold”; and defendant’s

                                             22
Case 2:18-cv-10735-PDB-EAS ECF No. 122 filed 04/16/19   PageID.3753   Page 23 of 28




  electronic discovery searches and responses, with ten subparts. [ECF No.

  110-6, PageID.3282-83]. Other topics address defendant’s technology,

  record retention and equipment policies. [Id., PageID.3281]. Plaintiff

  alleges that defendant did not adequately preserve and produce evidence,

  specifying only Maddox’s work phone. [ECF No. 119, PageID.3361].

        Courts have ordered “discovery about discovery” when the record

  suggests that there is reason to distrust the responding party’s diligence.

  See, e.g., Ruiz-Bueno v. Scott, No. 2:12-CV-0809, 2013 WL 6055402, at *3

  (S.D. Ohio Nov. 15, 2013). “In general, such discovery will be allowed if a

  party’s efforts to comply with proper discovery requests are reasonably

  drawn into question.” Crocs, Inc. v. Effervescent, Inc., No. 06-CV-00605-

  PAB-KMT, 2017 WL 1325344, at *8 (D. Colo. Jan. 3, 2017), objections

  overruled, 2017 WL 1325171 (D. Colo. Feb. 24, 2017). “When a party

  responding to discovery takes the position that it has fully responded, the

  court usually will not compel a further response absent evidence that the

  responding party has improperly withheld documents.” Conagra Foods

  Food Ingredients Co. v. Archer Daniels Midland Co., No. 12-2171-EFM,

  2014 WL 1570263, at *6 (D. Kan. Apr. 18, 2014).

        Similarly, a Rule 30(b)(6) depositions about retention policies and

  procedures, as well as the litigation holds placed in a case, are permitted

                                       23
Case 2:18-cv-10735-PDB-EAS ECF No. 122 filed 04/16/19     PageID.3754   Page 24 of 28




  when there is a potential issue of spoliation. Beaudry v. TeleCheck Servs.,

  Inc., No. 3-07-0842, 2013 WL 12355782, at *2 (M.D. Tenn. Mar. 31, 2013).

  As noted, plaintiff alleges that defendant failed to preserve Maddox’s

  phone, but more is necessary to state a claim of spoliation. See Fed. R.

  Civ. P. 37(e). Plaintiff has failed to, for example, show that any of the

  relevant communication on Maddox’s phone was not available on plaintiff’s

  own cell phone or from defendant’s email searches. Under Rule 37(e),

  spoliation is shown only if the evidence cannot be replaced through other

  discovery, and a curative measure is available only if the requesting party

  suffered prejudice or if the party that failed to preserve acted with intent.

        At the April 11 hearing, plaintiff described another alleged piece of

  evidence—a folder that an employee testified she threw away. But plaintiff

  did not provide the Court with information showing that this incident violated

  defendant’s duty to preserve evidence in anticipation of litigation or

  amounted to spoliation. And defendant points out that plaintiff’s legal hold

  topic, as written, is too broad. Beaudry v. TeleCheck Servs., Inc., No. 3-07-

  0842, 2013 WL 12355782, at *2 (M.D. Tenn. Mar. 31, 2013) (“The fact of a

  litigation hold is not privileged or protected by work product. In contrast, the

  mental thought processes of lawyers authoring and promulgating litigation

  holds is privileged or protected.”).

                                         24
Case 2:18-cv-10735-PDB-EAS ECF No. 122 filed 04/16/19   PageID.3755   Page 25 of 28




        For these reasons, the discovery-about-discovery and preservation

  topics are irrelevant and not important to resolve the case, and the burden

  of requiring defendant to prepare a witness to testify about these matters

  outweighs the likely benefit.

                                  7. Remaining Issues

        Defendant asks the Court to order plaintiff not to ask hypothetical

  questions. The Court agrees that hypothetical questions are not

  appropriate for a Rule 30(b)(6) deposition since the deponent will not be

  able to prepare for them. See Byrd v. Wal-Mart Transp., LLC, No. CV609-

  014, 2009 WL 3055303, at *3 (S.D. Ga. Sept. 23, 2009) (finding that

  hypothetical questions are never appropriate for a Rule 30(b)(6)

  depositions); Consumer Fin. Prot. Bureau v. Borders & Borders, PLC, 2016

  WL 9460471, *8 (W.D. Ky. June 29, 2016) (rejecting topics that were

  irrelevant and “entirely hypothetical”). And a hypothetical question would

  require the witness to answer with personal opinion rather than the

  corporate position. A “Rule 30(b)(6) witness does not give his own

  personal opinions but instead presents the corporation’s ‘position’ on the

  topic.’” Schall v. Suzuki Motor of Am., Inc., No. 4:14CV-00074-JHM, 2017

  WL 4050319, at *5 (W.D. Ky. Sept. 13, 2017).




                                       25
Case 2:18-cv-10735-PDB-EAS ECF No. 122 filed 04/16/19     PageID.3756   Page 26 of 28




        Defendant also asks the Court to advise plaintiff to not exceed the

  seven hours of deposition allowed by Rule 30(d)(1). Plaintiff responds that

  the issue is not ripe. The Court need not rule on the matter because Rule

  30(d)(1) does not permit depositions to exceed seven hours without a

  stipulation or leave of court. Plaintiff is warned that the Court is not inclined

  to grant her more than the normal seven-hour period.

        Finally, although Rule 30(b)(6) depositions of corporate officers are

  usually taken at the corporation’s principal office or place of business, M &

  C Corp. v. Erwin Behr GmbH & Co., KG, 165 F.R.D. 65, 67 (E.D. Mich.

  1996), defendant is a Cincinnati corporation. Defendant also states that its

  local television station presents space and security concerns. It thus asks

  that the depositions take place at its attorneys’ office. Plaintiff responds

  that “[a] party may unilaterally [choose] the location for a deposition of the

  opposing party,” Powerhouse Licensing, LLC v. Checkfree Servs., Corp.,

  No. 12-CV-13534, 2013 WL 5874814, at *2 (E.D. Mich. Oct. 30, 2013). In

  the opinion that defendant cites, the court decided in which country the

  deposition should proceed (Germany or the United States), while the

  parties in plaintiff’s opinion argued over the state (Michigan or Georgia).

        Here, the dispute is over whether the deposition should occur in

  Southfield or Birmingham—two cities in Oakland County, Michigan. The

                                         26
Case 2:18-cv-10735-PDB-EAS ECF No. 122 filed 04/16/19   PageID.3757    Page 27 of 28




  parties should have been able to resolve this issue without court

  intervention. Since they did not, and since a corporate officer is ordinarily

  given the benefit of a deposition at the corporation’s place of business, the

  Court will order that the Rule 30(b)(6) depositions be conducted at defense

  counsel’s office.

     IV.   Conclusion

     The Court GRANTS IN PART and DENIES IN PART defendant’s

  motion for protective order [ECF No. 110], and ORDERS defendant to

  designate a Rule 30(b)(6) witness to answer questions about these topics:

      WXYZ’s policies and procedures about anti-harassment,
       retaliation, inappropriate communications, progressive
       discipline, effective remedies, performance management and
       open-door communications from 2015 to 2016, and the
       application of those policies to her complaint. Questions about
       the application of those policies more generally or to other
       complaints are not allowed.

      Defendant’s knowledge of the facts and findings from the 2015
       investigation about Malcom Maddox.

      Defendant’s consideration of potential remedial measures in
       response to Edward’s complaint and the investigation of that
       complaint.

      The facts underlying defendant’s answer and affirmative
       defenses.
                                         s/Elizabeth A. Stafford
                                         ELIZABETH A. STAFFORD
                                         United States Magistrate Judge

  Dated: April 16, 2019
                                        27
Case 2:18-cv-10735-PDB-EAS ECF No. 122 filed 04/16/19    PageID.3758   Page 28 of 28




              NOTICE TO PARTIES REGARDING OBJECTIONS

        The parties’ attention is drawn to Fed. R. Civ. P. 72(a), which

  provides a period of 14 days from the date of receipt of a copy of this order

  within which to file objections for consideration by the district judge under

  28 U.S.C. § 636(b)(1).


                           CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was served
  upon counsel of record and any unrepresented parties via the Court’s ECF
  System to their respective email or First Class U.S. mail addresses
  disclosed on the Notice of Electronic Filing on April 16, 2019.

                                             s/Marlena Williams
                                             MARLENA WILLIAMS
                                             Case Manager




                                        28
